IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-50383
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RANDOLFO ROMERO-CICLE,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. SA-98-CR-133-1-OLG
                       --------------------
                          April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Randolfo Romero-Cicle, federal prisoner # 79245-079, appeals

the district court’s denial of his 18 U.S.C. § 3582(c) motion to

modify his sentence based upon amendments to the Sentencing

Guidelines.    He argues that he was entitled to a two-level

adjustment to his offense level under U.S.S.G. § 2D1.1(b)(6) and

that the district court erroneously imposed a five-year

supervised release term even though Romero met the criteria under

U.S.S.G. § 5C1.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50383
                                -2-

     Romero’s postjudgment motion was not based upon amendments

to the Guidelines following his sentence.   His § 3582 motion was

thus unauthorized, and the district court did not have

jurisdiction to entertain it.    See United States v. Early, 27
F.3d 140, 142 (5th Cir. 1994).   Furthermore, Romero received a

two-level adjustment under U.S.S.G. § 2D1.1(b)(6), and his five-

year term of supervised release was imposed in accordance with

U.S.S.G. § 5D1.2(a)(1).   See U.S.S.G. § 5D1.2, comment. (n.1).

     AFFIRMED.